967 A.2d 841 (2008)
198 N.J. 374
In the Matter of James E. WHITE, an Attorney at Law (Attorney No. XXXXXXXXX).
D-190 September Term 2007.
Supreme Court of New Jersey.
September 5, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *842 08-077, concluding that JAMES E. WHITE of EWING, who was admitted to the bar of this State in 1996, and who has been suspended from the practice of law since September 21, 2007, should be reprimanded for violating RPC 5.5(a)(unauthorized practice of law), and good cause appearing;
It is ORDERED that JAMES E. WHITE is hereby reprimanded; and it is further
ORDERED that respondent shall remain suspended from the practice of law and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.